 

Exhibit 10.2

 

Execution Version

 

AMENDED AND RESTATED

 

PROPERTY MANAGEMENT AGREEMENT

 

by and between

 

AMERICAN FINANCE PROPERTIES, LLC

 

and

 

AMERICAN FINANCE TRUST, INC.

 

 

 

 

PROPERTY MANAGEMENT AGREEMENT
TABLE OF CONTENTS

 



ARTICLE 1 DEFINITIONS 2       1.1 Definitions 3       1.2 Certain Defined Terms
3       ARTICLE 2 ENGAGEMENT OF THE PROPERTY MANAGER 3       2.1 Engagement 3  
    2.2 Status of the Property Manager; Limitation on Authority 3       ARTICLE
3 DUTIES OF THE PROPERTY MANAGER 3       3.1 Duties; Standard of Performance 3  
    3.2 Specific Duties of the Property Manager 4         A. Collection of
Moneys; Enforcement of Rights 4           B. Property Documents 4           C.
Maintenance 5           D. Services 5           E. Taxes 5           F.
Insurance; Reports and Claims 6           G. Compliance with Laws; Matters of
Record 6           H. Construction 7           I. Employees 7           J.
Notices 7           K. Extraordinary Services 8           L. Lease Obligations 8
          M. Third-Party Property Managers 8           N. Inspections 8        
  O. Accounting Services 8       3.3 Contracts 8       3.4 Use of Property 9    
  3.5 Cash Management 9         A. Clearing Account 9           B. Order of
Priority of Funds in Clearing Account 9           C. Operating Account 9      
3.6 Indemnification 11       3.7 Complaints and Notices 12

 



 i 

 

 

3.8 Tenant Insurance Certificates 12       3.9 Licenses and Authorizations 12  
    3.10 Asbestos and Similar Compliance Matters 12       3.11 Special Billings
13       ARTICLE 4 ACCOUNTING, RECORDS, REPORTS 13       4.1 Records 13      
4.2 Reports and Supporting Documentation 13       4.3 Budgets 14       4.4 Audit
15       ARTICLE 5 EXPENSES AND COMPENSATION 15       5.1 Payment of Expenses 15
      5.2 Expenditure Authorization 17         A. Utilities 17           B.
Expenses per Budget 17           C. Emergencies 17       5.3 Compensation for
Management Services 18         A. Management Fee 18           B. Transition Fee
18           C. Construction Fee 18     ARTICLE 6 TERM 19     6.1 Term 19      
6.2 Sale of Properties 19       6.3 Termination Upon Notice 19       6.4
Termination for Cause 19       6.5 Effect of Termination 20       ARTICLE 7
REPRESENTATIONS AND WARRANTIES  OF THE PROPERTY MANAGER 21       7.1
Organization 21       7.2 Authorization 21       7.3 Validity 21       7.4
Licenses 21       7.5 Independent Contractor 21       ARTICLE 8 MISCELLANEOUS 21
      8.1 Company’s Rights 21       8.2 Company’s Representative 22

  



 ii 

 

 

8.3 No Personal Liability 22       8.4 Nature of Relationship 22       8.5 No
Third Party Beneficiaries 22       8.6 Notices 23       8.7 Amendments 23      
8.8 Exhibits 24       8.9 Laws 24       8.10 No Implied Waivers 24       8.11
Severability 24       8.12 Governing Law 24       8.13 Benefit and Assignment 24
      8.14 Effectiveness of Property Management Agreement 24       8.15 Headings
25       8.16 Counterparts 25       8.17 Entire Agreement 25

 

SCHEDULE ATransition Fee

 

 iii 

 

 

AMENDED AND RESTATED

 

PROPERTY MANAGEMENT AGREEMENT

 

THIS AMENDED AND RESTATED PROPERTY MANAGEMENT AGREEMENT is made as of September
6, 2016 (the “Property Management Agreement”) by and between AMERICAN FINANCE
TRUST, INC., a Maryland corporation (the “Company”) and AMERICAN FINANCE
PROPERTIES, LLC, a Delaware limited liability company (the “Property Manager”).

 

WHEREAS, pursuant to that certain Agreement and Plan of Merger (the “Merger
Agreement”), dated as of the date hereof, by and among the Company, Genie
Acquisition, LLC (“Merger Sub”), American Realty Capital Operating Partnership
V, L.P., American Realty Capital – Retail Centers of America, Inc. (“RCA”) and
American Realty Capital Retail Operating Partnership, L.P. (“RCA OP”), (i) RCA
was merged with and into Merger Sub, with Merger Sub being the surviving entity
in the merger and (ii) RCA OP was merged with and into American Finance
Operating Partnership, L.P. (the “Company OP”), with the Company OP being the
surviving entity in the merger;

 

WHEREAS, American Realty Capital Retail Advisor, LLC (the “Former Property
Manager”) and RCA entered into that certain Property Management Agreement, dated
as of March 17, 2011 (the “Original Property Management Agreement”);

 

WHEREAS, in accordance with Section 8.13 of the Original Property Management
Agreement and in connection with the Merger Agreement, the Former Property
Manager assigned the Original Property Management Agreement to the Property
Manager with the effectiveness of such assignment conditioned on, subject to,
and only at, the Effective Time (as defined in the Merger Agreement, and such
date being the “Effective Date”), and in the event that Closing (as defined in
the Merger Agreement) does not occur or the Merger Agreement is terminated in
accordance with its terms, then the assignment of the Original Property
Management Agreement shall not take effect and shall be void ab initio;

 

WHEREAS, in accordance with Section 8.7 of the Original Property Management
Agreement and in connection with the Merger Agreement, the Company and the
Property Manager desire to amend and restate the Original Property Management
Agreement as set forth in the Property Management Agreement with the
effectiveness of such amendment and restatement conditioned on, subject to, and
only at, the Effective Time, and in the event that Closing (as defined in the
Merger Agreement) does not occur or the Merger Agreement is terminated in
accordance with its terms, then this Property Management Agreement shall not
take effect and the Original Property Management Agreement shall continue in
full force and effect;

 

WHEREAS, the Company intends to raise money from the sale of its common stock to
be used, net of payment of certain offering costs and expenses, for investment
in the acquisition of certain real estate and other real estate-related
investments, some or all of which are to be acquired and held by the Owner (as
hereinafter defined) on behalf of the Company; and

 

 

 

  

WHEREAS, the Company is retaining the Property Manager to manage and coordinate
the day-to-day operations of the Properties acquired by the Owner, and the
Property Manager desires to be so retained, all under the terms and conditions
set forth in this Property Management Agreement.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, do hereby agree, as
follows:

 

ARTICLE 1
DEFINITIONS

 

1.1           Definitions. The following defined terms used in this Property
Management Agreement shall have the meaning specified below:

 

“Investment Property Management Agreement” means an agreement between a
third-party property manager and an Owner Subsidiary, which governs the
day-to-day management of the Property owned by such Owner Subsidiary.

 

“Owner” means the Company, the operating partnership of which the Company is the
general partner, and all Owner Subsidiaries that own, in whole or in part, on
behalf of the Company, any Properties.

 

“Owner Subsidiary” or “Owner Subsidiaries” means an entity or entities formed by
or at the direction of the Company or a subsidiary thereof to directly own, in
whole or in part, on behalf of the Company or such subsidiary, any Properties.

 

“Properties” means any of the RCA Properties and Specified Properties.

 

“RCA Owner” means RCA, the operating partnership of which RCA is the general
partner, and all RCA Owner Subsidiaries that own, in whole or in part, on behalf
of RCA, any Properties.

 

“RCA Owner Subsidiary” or “RCA Owner Subsidiaries” means an entity or entities
formed by or at the direction of RCA or a subsidiary thereof to directly own, in
whole or in part, on behalf of RCA or such subsidiary, any Properties.

 

“RCA Properties” means all real estate properties owned, directly or indirectly,
by the RCA Owner immediately prior to the Effective Date and all tracts owned by
the RCA Owner immediately prior to the Effective Date on which the RCA Owner
will develop or rehabilitate improvements in connection with an anchored,
stabilized core retail property, such as a power center or lifestyle center.

 

 2 

 

  

“Specified Properties” means real estate properties that will be acquired by the
Owner after the Effective Date (i) that constitute anchored, stabilized core
retail properties, such as a power center or lifestyle center or (ii) on which
the Owner will develop or rehabilitate anchored, stabilized core retail
properties, such as a power center or lifestyle center.

 

1.2           Certain Defined Terms. Capitalized terms used herein but not
defined shall have the meanings ascribed to them in the Amended and Restated
Advisory Agreement, dated as of the date hereof, by and among the Company, the
Property Manager and the Company OP (the “Advisory Agreement”).

 

ARTICLE 2
ENGAGEMENT OF THE PROPERTY MANAGER

 

2.1           Engagement. The Company hereby engages and retains the Property
Manager to manage, operate and maintain the Properties as property manager on
behalf of the Owner, on the terms in this Property Management Agreement, and the
Property Manager accepts such engagement and agrees to perform such service on
such terms; it being understood, that the Property Manager may engage a third
party (each a “Sub-Manager”) as the Property Manager deems necessary or
desirable, without the consent of the Company, and may delegate to a Sub-Manager
all or a portion of the services to be provided hereunder to such Sub-Manager.
Any fees payable to a Sub-Manager (i) shall be the responsibility of the
Property Manager out of payments received from the Company and (ii) may, at the
instruction of the Property Manager, be deducted from the Operating Account (as
hereinafter defined) or the fees payable hereunder and paid by the Owner to such
Sub-Manager, or be paid directly by the Property Manager to such Sub-Manager, in
the Property Manager’s sole discretion. Any fees payable by an Owner to a
Sub-Manager or Lincoln Retail REIT Services, LLC in respect of services to be
provided hereunder, whether engaged directly or otherwise, shall be a dollar for
dollar reduction in the amounts payable by the Company to the Property Manager
under this Property Management Agreement.

 

2.2           Status of the Property Manager; Limitation on Authority. The
Property Manager shall act under this Property Management Agreement as an
independent contractor and not as the Owner’s agent or employee. The Property
Manager shall not have the right, power or authority to enter into agreements or
incur liability on behalf of the Owner except as expressly set forth herein. Any
action taken by the Property Manager which is not expressly permitted by this
Property Management Agreement shall not bind the Owner.

 

ARTICLE 3
DUTIES OF THE PROPERTY MANAGER

 

3.1           Duties; Standard of Performance. The Property Manager shall devote
its commercially reasonable efforts to performing its duties hereunder to
manage, operate and maintain the Properties in a diligent, careful and
professional manner to maximize all potential revenues to the Owner Subsidiaries
and to minimize expenses and losses to the Owner Subsidiaries. The services of
the Property Manager are to be of a scope and quality not less than those
generally performed by first class, professional managers of properties similar
in type and quality to the Properties and located in the same market area as the
Properties. The Property Manager will at all times act in good faith, in a
commercially reasonable manner and in a fiduciary capacity with respect to the
proper protection of and accounting for each Owner Subsidiary’s assets; it being
understood, that, the Property Manager’s fiduciary relationship with each Owner
Subsidiary is limited solely to the proper protection of and accounting for the
Owner Subsidiary’s assets and the Property Manager owes no other fiduciary
duties to the Owner or security holders of any Owner entity.

 

 3 

 

  

3.2           Specific Duties of the Property Manager. Without limiting the
obligations of the Property Manager under other provisions of this Property
Management Agreement, the Property Manager will have the following specific
duties:

 

A.           Collection of Moneys; Enforcement of Rights. The Property Manager
will use diligent, commercially reasonable efforts to collect all rent and other
payments due from tenants in the Properties and any other sums due the Owner
Subsidiaries regarding the Properties. To the extent tenant leases affecting any
Property so require, the Property Manager shall timely make or verify any
calculations that are required to determine the amount of rent due from tenants,
including without limitation calculating percentage rent, operating expense
“pass-throughs” and consumer price index adjustments and, where required, shall
give timely notice thereof to tenants.

 

The Property Manager will promptly and diligently enforce the Owner
Subsidiaries’ rights under any tenant leases affecting any Property, including
without limitation taking the following actions where appropriate, in accordance
with the procedures specified in the Property Manager’s property management
handbook in effect as of the date hereof: (i) terminating tenancies, (ii)
instituting and prosecuting actions, and evicting tenants, (iii) settling,
compromising and releasing such actions or suits or re-instituting such
tenancies, (iv) recovering rents and other sums due by legal proceedings in a
court of general jurisdiction, (v) signing and serving such notices as are
deemed necessary by the Property Manager, and (vi) recovering rents and other
sums due by legal proceedings in a magistrate’s court or similar jurisdiction;
in each case, the Property Manager shall promptly notify the Company of such
action in writing. If authorized by the Company, the Property Manager shall
consult an attorney for the purpose of enforcing an Owner Subsidiary’s rights or
taking any such actions and the Company shall have the right to designate
counsel for any matter and to control all litigation affecting or arising out of
the operation of any Property. The Property Manager shall keep the Company
informed of any dissatisfaction with the law firm or such services or the
reasonableness of the cost thereof.

 

B.           Property Documents. The Property Manager will pay all sums out of
the applicable Operating Account from time to time due from each Owner
Subsidiary and otherwise comply with the obligations of each Owner Subsidiary
under any mortgages, deed of trust, leases, easements, restrictions, service
contracts and other agreements now or hereafter affecting the Properties as
instructed by the Company (the “Property Documents”).

 

 4 

 

  

C.           Maintenance. Subject to the applicable Budget or any Company
constraints, the Property Manager shall perform or cause to be performed under
contract or agreement with contractors, subcontractors or consultants, entered
into in the name and on behalf of each Owner Subsidiary, all ordinary
maintenance, repairs, alterations, replacements and installations, do all
decorating and landscaping, and purchase all supplies necessary for (i) the
proper operation of each Property, (ii) the fulfillment of the applicable Owner
Subsidiary’s obligations under any lease of space in any Property, (iii) the
fulfillment of the Owner’s obligations under any mortgage encumbering any
Property of which the Property Manager has actual knowledge, and (iv) compliance
with all covenants, conditions and restrictions affecting any Property of which
the Property Manager has actual knowledge.

 

Subject to the applicable Budget or the Company’s constraints, the Property
Manager shall obtain all necessary receipts, releases, waivers, discharges and
assurances necessary to keep each Property free of any mechanics’, laborers’,
materials suppliers’ or vendors’ liens in connection with work, materials or
supplies for which the Property Manager contracts. All such documentation shall
be in such form as reasonably specified and required by the Company.

 

D.           Services. The Property Manager shall arrange for, and negotiate
contracts on behalf of the Owner Subsidiaries for, gas, electricity, water,
telephone, trash collection, sewer, elevator service, landscaping, janitorial
service, security service and such other services as are, or will be, furnished
to the Properties for terms of not greater than one year, unless otherwise
approved by the Company. All such service contracts shall be entered into by the
Property Manager for the account of and in the name of the applicable Owner
Subsidiary and shall be terminable on thirty (30) days’ notice or less, unless
otherwise approved by the Company. The funds necessary to pay for such services
shall be paid from the applicable Operating Account. All utilities contracts
shall be in the name of the applicable Owner Subsidiary, with all notices to be
addressed to the Company, with a copy to the Property Manager, at the Property
Manager’s address.

 

E.           Taxes. Promptly following receipt, the Property Manager shall send
to the Company all notices concerning the Properties regarding taxes or
valuations. The Owner shall pay all such taxes unless the Owner requests the
Property Manager to pay such taxes, in which case the Property Manager shall pay
such taxes from the applicable Operating Account. Upon the Company’s written
request, the Property Manager in conjunction with an outside third party named
by the Company, shall protest and attempt to reduce the property taxes or adjust
the valuation for any Property through administrative appeal for a fee to be
negotiated.

 

 5 

 

  

F.           Insurance; Reports and Claims. The Property Manager shall, on
behalf of and at each Owner Subsidiary’s expense, procure and maintain
throughout the term hereof through Independent Insurance Advisors, as each Owner
Subsidiary’s designated insurance representative, insurance coverages with
respect to each Property, including: (i) all-risk replacement value property
damage coverage insuring the full value of the Properties and the applicable
Owner Subsidiary’s personal property and fixtures and rent loss coverage for at
least twelve (12) months; (ii) commercial general liability and umbrella
liability coverages in an amount not less than $10,000,000 combined single limit
per occurrence and in the aggregate per year; and (iii) such other insurance as
the Property Manager deems appropriate. All insurance policies shall have
provisions giving the Property Manager thirty (30) days’ prior notice of
cancellation, non-renewal or material modification of the coverage. All
insurance policies maintained by the Owner with respect to the Properties shall
be issued through insurers with an A.M. Best rating of A or better and shall
include waiver of subrogation provisions in favor of the Owner. The Property
Manager, any Sub-Manager engaged by the Property Manager in accordance with
Section 2.1 of this Property Management Agreement, the Company and the Company’s
Representative as defined in Section 8.2 hereof shall be named as additional
insureds (with form CG 2010 85 or equivalent) on any liability insurance
maintained by the Owner on each Property, and such liability insurance shall be
primary to and not contribute with any liability insurance maintained by the
Property Manager.

 

The Property Manager shall promptly investigate and make a full, timely, written
report to the Company and Independent Insurance Advisors as to all accidents,
claims for damages relating to the ownership or operation and maintenance of any
Property, and any damage or destruction to any Property and the estimated cost
of repair thereof. Thereafter, unless otherwise directed by the Company,
Independent Insurance Advisors will timely process all casualty insurance claims
on behalf of the applicable Owner Subsidiary, obtain the necessary documentation
therefor and the Property Manager will prepare any and all reports required by
Independent Insurance Advisors or any insurance company in connection therewith.
All such reports shall be timely filed with the insurance company as required
under the terms of the insurance policy involved. The Property Manager is
authorized to settle any and all claims against insurance companies arising out
of any policies, including the execution of proofs of loss, the adjustment of
losses, signing of receipts and the collection of money. Finally, the Property
Manager will fully cooperate with and assist all liability insurance carriers
and their authorized agents and adjusters in defending, litigating or settling
any liability claims.

 

G.           Compliance with Laws; Matters of Record. Subject to the other
provisions of this Property Management Agreement, the Property Manager will take
such action as may be necessary to comply with any and all laws applicable to
any Property and the Property Manager’s employees and all known ordinances,
regulations and orders relative to the use, operation, repair and maintenance of
the Properties and with the rules, regulations or orders of the local Board of
Fire Underwriters or other similar body. Expenses incurred in so complying and
in correcting any such violation shall be included in the Budget or otherwise
approved in advance by the Company. The Property Manager agrees to perform all
obligations of each Owner Subsidiary and pay all costs, expenses and other
amounts (including, without limitation, any liquidated damages) which each Owner
Subsidiary or the Property Manager may be required to pay in accordance with,
and to comply and cause a Property to comply in all respects with all of the
terms and conditions of, any reciprocal easement agreement, any ground lease,
mortgage, deed of trust or other security instruments affecting such Property of
which the Property Manager has actual knowledge, or any other agreement or
document of record now affecting such Property or hereafter executed or filed
with the Company’s written consent (each, herein referred to as a “Matter of
Record,” and collectively as the “Matters of Record”) during the term of this
Property Management Agreement. Further, the Property Manager shall not cause, or
fail to take commercially reasonable actions to prevent, a divestiture of title
from any of the Owner Subsidiaries under any encumbrance or any other Matter of
Record. Each Owner Subsidiary shall be responsible for any expenses, costs or
other amounts paid by the Property Manager in respect of compliance with this
Section 3.2(G) which are not otherwise included in the applicable Budget.

 

 6 

 

  

H.           Construction. If the Company has authorized any construction or
renovation on any Property, including but not limited to construction of tenant
finish-out, and the Company has requested in writing the services of the
Property Manager with regard to any construction, renovation or tenant
finish-out, then the Property Manager will (i) review and forward to the Company
all space planning layouts, drawings, plans and specifications pertaining to
such construction, together with a recommendation as to approval thereof by the
Company; (ii) supervise third party contractors responsible for construction or
renovation work for a fee to be negotiated; (iii) solicit or supervise the
solicitation of competitive bids following the Company’s guidelines for all
construction contracts in excess of $10,000; (iv) require that all construction
contracts and subcontracts contain provisions adequately protecting the
applicable Owner Subsidiary, in accordance with local procedures and any
requirements of the Company, against mechanic’s, materialman’s or similar liens
affecting such Property and requiring ten percent (10%) retainage until at least
thirty (30) days after completion; (v) inspect all work in place; (vi) prepare
and review all draws requested for submission to the Company and, if requested
by the Company, pay all draw requests on approval by the Company; and (vii)
compile all documentation related to a construction project necessary for the
release of any lender reserves related to such construction project.

 

I.           Employees. The Property Manager has the right to be reimbursed for
(i) employees that are employed at the Properties or at management field offices
or corporate offices, should there be no office located on site. These employees
shall be charged to the respective Property on the basis of the percentage of
time spent attending to such Property based on actual wages and fringe benefits,
unless the Company and the Property Manager agree in writing to another basis;
and (ii) roving maintenance personnel to the extent needed at the Properties
from time to time, and these employees shall be charged to the respective
Properties at a reasonable hourly rate pre-approved by the Company and only for
the actual and reasonably necessary time spent on such Property by such
personnel. The Company shall have no right to supervise or direct such agents or
employees.

 

J.           Notices. The Property Manager will promptly notify the Company of
any of the following if in any way relating to the Properties: notice of any
claim of violation of any governmental or legal requirement, any notice of any
claim of liability, any summons or other legal process, any damage, any default
or alleged default by landlord or tenant under any lease, and any other material
information. The Property Manager will fully cooperate with the Company in all
legal and arbitration proceedings relating to any Property.

 

 7 

 

  

K.          Extraordinary Services. For those efforts of the Property Manager
requested by an Owner Subsidiary or the Company, which are not standard,
recurring property management activities and not anticipated to occur at least
once per year, the Property Manager shall be compensated on a basis to be agreed
to in writing and in advance by such Owner Subsidiary (or the Company on its
behalf) and the Property Manager. For illustrative purposes, examples of such
additional services include, but are not limited to, efforts related to estoppel
certificates, subordination and non-disturbance agreements, information
pertaining to sale or financing of any Property, tax matters (other than ad
valorum real estate taxes), casualty or condemnation to any Property, lawsuit
defense, except for intentional misdeeds of the Property Manager, and other
items of a similar non-recurring nature.

 

L.           Lease Obligations. The Property Manager shall perform all duties of
the landlord under all leases insofar as such duties relate to operation,
maintenance and day-to-day management of the Properties. The Property Manager
shall also provide or cause to be provided, at each Owner Subsidiary’s expense,
all services normally provided to tenants of like premises, including where
applicable and without limitation, gas, electricity or other utilities required
to be furnished to tenants under leases, normal repairs and maintenance, and
cleaning, and janitorial service. The Property Manager shall arrange for and
supervise the performance of all installations and improvements in space leased
to any tenant which are either expressly required under the terms of the lease
of such space or that are customarily provided to tenants. The Property Manager
shall maintain business-like relations with the tenants of the Properties.

 

M.           Third-Party Property Managers. The Property Manager shall be
responsible for overseeing the performance of any third-party property managers
appointed in accordance with this Property Management Agreement.

 

N.           Inspections. The Property Manager shall conduct periodic on-site
property visits to some or all (as the Company or its designee deems reasonably
necessary or desirable) of the Properties to inspect the physical condition of
the Properties and to evaluate the performance of the third-party property
managers and on-site personnel of the Property Manager.

 

O.           Accounting Services. The Property Manager shall use the Company’s
accounting application and follow the Company’s processes required in connection
with the preparation of the Budget and financial reporting for each of the
Properties.

 

3.3           Contracts. In fulfilling its duties to the Owner, the Property
Manager may and hereby is authorized to enter into any leases, contracts or
other agreements on behalf of the Owner in the ordinary course of the
management, operation and maintenance and leasing of the Properties.

 

 8 

 

  

3.4           Use of Property. The Property Manager will not knowingly permit
the use of any Property for any purpose which might impair any policy of
insurance on such Property or which might render any loss insured thereunder
uncollectible or which would be in violation of any applicable law. The Property
Manager will operate and maintain the Properties according to the highest
standards achievable consistent with the Company’s authorization. The Property
Manager will use commercially reasonable efforts to secure compliance by tenants
with their respective leases.

 

3.5           Cash Management.

 

A.           Clearing Account. The Property Manager shall cause all gross
revenue in respect of each Property to be transmitted directly into an
individual clearing account (each a “Clearing Account”) controlled by the
applicable Owner Subsidiary, established with a financial institution to be
determined by the Property Manager (the “Clearing Bank”), except to the extent
the payments in respect of a Property are required by a lender to be made into a
lockbox account, in which case payments will be deposited in the Clearing
Account for such Property after release from such lockbox account. Without in
any way limiting the foregoing if the Property Manager receives any gross
revenue from a Property, then (i) such amounts shall not be commingled with any
other funds or property of the Property Manager, and (ii) the Property Manager
shall deposit such amounts in the Clearing Account for such Property within one
(1) business day of receipt.

 

B.           Order of Priority of Funds in Clearing Account. On the 10th day of
each month, all funds deposited into each Clearing Account shall be applied on
such date in the following order of priority: (i) first, if applicable, to make
the required payments of debt service, including late payment charges, if any,
for such Property; and (ii) second, any remaining funds in such Clearing Account
shall be swept by the Clearing Bank into the Operating Account (as hereinafter
defined) for such Property and applied and disbursed in accordance with this
Property Management Agreement.

 

C.           Operating Account. All monies swept from each Clearing Account by
the Clearing Bank shall be deposited in a separate depository account for each
Property in the applicable Owner Subsidiary’s name (each an “Operating
Account”). Each Operating Account shall be opened by the Property Manager, upon
receipt of a fully-executed Owner Subsidiary Property Management Agreement
between the Property Manager and the applicable Owner Subsidiary and a W9
completed by such Owner Subsidiary, at U.S. Bank, N.A. or another bank to be
determined by the Property Manager. The signature card for each Operating
Account shall indicate that the Property Manager is dealing with the Operating
Account as a fiduciary of the applicable Owner Subsidiary. Each Operating
Account and all funds therein shall at all times be the property of the
applicable Owner Subsidiary. Each Owner Subsidiary shall have electronic banking
system access to its Operating Account, which shall permit it to obtain account
information and make withdrawals from such Operating Account.

 

Notwithstanding anything to the contrary contained herein, the Company may
direct payments or deposits received by the Property Manager to an operating
account relating to any Property to be controlled by the Owner Subsidiary and
direct payments to be made into the Operating Account. In such event, the
Property Manager shall provide the Owner Subsidiary with all information
necessary to make payments of expenses with respect to such Property.

 

 9 

 

  

The Property Manager shall remit to each Owner Subsidiary monthly, on or before
the 20th day of each month, excess cash as of the end of the preceding month,
held in the Operating Account and not applied to the payment of (i) the
applicable Owner Subsidiary’s expenses as herein provided, (ii) expenses
permitted by Section 5.1 hereof, and (iii) amounts payable to the Property
Manager in accordance with Section 5.3 hereof, less applicable reserves for real
estate taxes, debt service, capital improvements or operating expenses and Ten
Thousand Dollars ($10,000) as reserve for working capital and other
contingencies, and any additional amount as the Company may authorize for such
purposes. The remittance of funds to an Owner Subsidiary shall be compatible
with the financial reports provided by the Property Manager pursuant to Section
4.2.

 

If an Owner Subsidiary should make any request for a distribution other than the
standard monthly distribution to such Owner Subsidiary on or before the 20th day
of each month as noted immediately above, such request by the Owner Subsidiary
must be directed to the Property Manager in writing with a minimum of two (2)
full working days’ advance notice. Except to the extent it would cause there to
be insufficient funds to pay amounts due to the Property Manager under Section
5.1 and Section 5.3 hereof, every attempt will be made to process the additional
distribution request through the Property Manager’s accounting department in a
timely manner, but the Property Manager will not process any distribution based
on a telephone call or be expected to accomplish such distribution with less
than two (2) full working days’ advance written notice.

 

Other than the monthly distribution noted above, if required by state law, the
Property Manager will deposit security deposits and/or advance rentals in
separate accounts in the name of the applicable Owner Subsidiary at said
financial institution. All monies held in Operating Accounts shall in no event
be commingled with the Property Manager’s own funds or with funds held by the
Property Manager for the account of other parties. The Property Manager shall
have no proprietary interest in the Operating Accounts, or in any other account
authorized hereby, and all sums collected by the Property Manager relating to
each of the Properties and all sums placed in such account or accounts by the
applicable Owner Subsidiary or the Company will be the property of such Owner
Subsidiary and held in trust by the Property Manager for such Owner Subsidiary.
The Property Manager agrees to pay all invoices directly from the Operating
Account unless directed otherwise by the applicable Owner Subsidiary or the
Company. The Property Manager may draw on each Operating Account only to pay (i)
operating expenses permitted by Section 5.1 hereof, (ii) amounts payable to the
applicable Owner Subsidiary, (iii) amounts payable to the Property Manager under
Section 5.3 hereof, and (iv) a specified amount to a payee which the applicable
Owner Subsidiary may from time to time expressly authorize in writing.

 

 10 

 

  

Each of the Management Fee, the Transition Fee and the Construction Fee shall be
paid to the Property Manager in accordance with Section 5.3 hereof. In
accordance with and pursuant to Section 4.2 hereof, the Property Manager shall
prepare and submit an invoice to the Company which shall include a computation
of the fees paid to the Property Manager in accordance with Section 5.3 and any
expenses to be reimbursed to the Property Manager in accordance with Sections
5.1 and 5.2. The Company shall have the right to review such invoice and obtain
any supporting documentation with respect thereto from the Property Manager. To
the extent that the Company believes the computation provided by the Property
Manager is inconsistent with the computation permitted hereunder, the Company
and the Property Manager shall work together in good faith to reach a
computation of such fees which is reasonably agreeable to both parties. If the
Company and the Property Manager agree that one or more of the fees paid to the
Property Manager for a prior period exceeded the amount permitted hereunder, the
Property Manager shall deduct the amount of such excess from the fees it is to
be paid in accordance with Section 5.3 hereof for the current calendar month.

 

3.6           Indemnification. The Owner shall indemnify, defend and hold the
Property Manager and any Sub-Manager directly or indirectly engaged by the
Property Manager in accordance with Section 2.1 of this Property Management
Agreement harmless from and against all claims, damages and costs (including
counsel fees) arising out of or in connection with the management of the
Properties and the operation thereof, except for acts of the Property Manager or
a Sub-Manager, as applicable, taken outside of the scope of this Property
Management Agreement or an agreement with the Sub-Manager, as applicable, and
the Property Manager’s, or a Sub-Manager’s, as applicable, engagement in acts of
negligence, misconduct or fraud. Notwithstanding anything to the contrary stated
herein, the Property Manager shall be held strictly accountable for all receipts
and disbursements; and the Property Manager shall indemnify and hold the Owner
harmless from and against all claims, damages and costs (including counsel fees)
arising out of or in connection with the management of the Properties and the
operation thereof to the extent such claims arise out of or result from acts of
the Property Manager taken outside of the scope of this Property Management
Agreement or the Property Manager’s engagement in acts of negligence, misconduct
or fraud. The Property Manager shall indemnify the Company and its Affiliates
from any claims, damages and costs (including counsel fees) arising out of or in
connection with the acts of the Property Manager taken in connection with the
management of the Properties and the operation thereof or the Property Manager’s
engagement in acts of negligence, misconduct or fraud. The indemnities herein
contained shall not apply to any claim with respect to which and to the extent
the indemnified party is covered by insurance; provided, that the foregoing
exclusion does not invalidate the indemnified party’s insurance coverage. Each
party will procure a waiver of subrogation with respect to claims against the
other party under policies in which the other party is not a named insured, and
shall promptly notice the other party in the event that any such waiver is
unobtainable or is obtainable only upon payment of an additional premium. If
such waiver is obtainable only upon payment of an additional premium, the other
party shall have the right at its option to pay such additional premium.

 

 11 

 

  

3.7          Complaints and Notices. The Property Manager shall promptly handle
complaints and requests from tenants, concessionaires and licensees. The
Property Manager shall notify the Company promptly of: (A) any notice received
by the Property Manager or known to the Property Manager of violation of any
governmental requirements (and make recommendations regarding compliance
therewith); (B) any notice received by the Property Manager or known to the
Property Manager of violation of covenants, conditions and restrictions
affecting any Property or noncompliance with loan documents affecting any
Property, if any; (C) any fire, accident or other casualty or damage to any
Property; (D) any condemnation proceedings, rezoning or other governmental
order, lawsuit or threat thereof involving any Property known to the Property
Manager; (E) any violations relative to the leasing, use, repair and maintenance
of any Property under governmental laws, rules, regulations, ordinances or like
provisions known to the Property Manager; or (F) any violation of any insurance
requirement of which the Property Manager has actual knowledge. The Property
Manager shall promptly deliver to the Company copies of any documentation in its
possession relating to such matters. The Property Manager shall keep the Company
reasonably informed of the status of the particular matter through the final
resolution thereof. In the event the Property Manager becomes aware of any fire
or other damage to any Property or violation or alleged violation of laws
respecting hazardous materials, the Property Manager shall immediately give
telephonic notice thereof to the Company. The Property Manager shall complete
all necessary and customary loss reports in connection with any fire or other
damage to any Property. The Property Manager shall retain in the records it
maintains for each Property copies of all supporting documentation with
reference to such notices.

 

3.8           Tenant Insurance Certificates. The Property Manager shall use its
commercially reasonable efforts to obtain from all tenants certificates of
insurance and renewals thereof required to be furnished by the terms of their
leases. The Property Manager shall forward copies of the certificates to the
Company if requested by the Company. The Property Manager shall establish
systems and procedures to enforce lease requirements with regard to insurance
certificates.

 

3.9           Licenses and Authorizations.

 

A.           The Property Manager shall obtain and keep in full force and effect
all licenses, permits, consents and authorizations as may be necessary for the
maintenance, operation, management, repair, servicing or occupancy of each
Property. All of such licenses, permits, consents and authorizations shall be in
the name of the applicable Owner Subsidiary, if required in writing by the
Company.

 

B.           The Property Manager shall obtain and keep in full force and effect
all real estate and business licenses and governmental authorizations, at the
applicable Owner Subsidiary’s expense (including qualifications to do business)
as may be necessary for the proper performance by the Property Manager of its
duties and obligations under this Property Management Agreement. All such
licenses and authorizations shall be in the name of the Property Manager.

 

3.10         Asbestos and Similar Compliance Matters. If any Property is subject
to the Occupational Safety and Health Administration’s regulations relating to
asbestos, or to any state law or regulation relating to asbestos, or to any
state law or regulation relating to carcinogenic or toxic chemicals, the
Property Manager shall, at the applicable Owner Subsidiary’s expense, comply
with such laws and regulations as they relate to such Property.

 

 12 

 

  

3.11         Special Billings. For purposes of this Property Management
Agreement, the term “Special Billing” is defined as any periodic billing
requirement or change in a billing rate charged to a tenant under such tenant’s
lease as a result of a Property’s operating expenses, a tenant’s volume of
business, or a CPI or other index, including, but not limited to, such items as
commonly are described as expense pass-throughs, recoveries, escalations, CAM or
CPI adjustments, and percentage sales or rent. Within ninety (90) days after the
date each Property is acquired and becomes subject to this Property Management
Agreement, the Property Manager shall deliver a statement to the Company
describing all of the information, data and documents which the Property Manager
has used to establish a basis for calculation of Special Billings for each
tenant at the Properties. During the term of this Property Management Agreement,
the Property Manager shall be responsible for sending Special Billings to each
tenant in accordance with the terms of such tenant’s lease.

 

ARTICLE 4
ACCOUNTING, RECORDS, REPORTS

 

4.1           Records. The Property Manager shall establish and maintain a
comprehensive system of office records, books and accounts, as well as an
accounting and management reporting system that will duly account for all
transactions relating to the Properties in a format consistent with the
Company’s accounting system. The Company and others designated by the Company
shall, with prior notice to the Property Manager, have access to such records,
books and accounts and to all vouchers, files and all other material pertaining
to the Properties and this Property Management Agreement, all of which the
Property Manager agrees to keep safe, available and separate from any records
not having to do with the Properties. All of such books, records and other
information concerning such Property shall be the property of the applicable
Owner Subsidiary; and within sixty (60) days following termination of this
Property Management Agreement, the Property Manager shall deliver the original
copies to the Company or its designate. The Property Manager or its
representatives shall have the right to inspect such books, records and other
information and to make copies thereof during a two-year period following the
termination of this Property Management Agreement unless the Company requests
and receives all such books and records upon termination of this Property
Management Agreement.

 

4.2           Reports and Supporting Documentation. The Property Manager shall,
during the term of this Property Management Agreement, deliver monthly reports
to the Company relating to the management and operation of the Properties for
the preceding calendar month, not later than thirty (30) days after the end of
the preceding month. Reports will be delivered to the Company in an electronic
format consistent with the Company’s accounting system for each Property. The
Property Manager shall deliver to the Company the following for the preceding
month, for each Property and with respect to clause (1), (2) and (8), shall also
provide the information with respect to the Properties in the aggregate:

 

 13 

 

  

(1)         a profit and loss statement;

 

(2)         a balance sheet;

 

(3)         a general ledger;

 

(4)         a cash receipts and disbursement journal;

 

(5)         all bank statements and bank reconciliations;

 

(6)         an aged schedule of delinquent accounts receivable;

 

(7)         the current rent roll;

 

(8)         a calculation of the fees paid in accordance with Section 5.3
hereof; and

 

(9)         a construction report, if applicable.

 

4.3           Budgets. The Property Manager shall prepare and submit to the
Company a proposed operating and capital budget, including an itemized statement
of the estimated receipts and disbursements in reasonable detail, which shall
include, without limitation, reasonable detail as to employee expenses to be
reimbursed to the Property Manager for the operation, repair and maintenance of
each of the Properties (each a “Budget”), in each case for the calendar year
immediately following such submission. Each Budget will be in the form approved
by the Company prior to the date thereof. Thereafter, on or before the date
specified each year by the Company (but not later than November 1st), the
Property Manager shall prepare and submit to the Company preliminary Budgets for
the next calendar year followed by final Budgets for the next calendar year,
incorporating any reasonable changes requested by the Company. Such Budgets
shall: (A) be prepared in accordance with the Company’s accounting system, (B)
be prepared on a cash or modified cash basis, as directed by the Company, and
(C) show a month by month projection of income, expenses, capital expenditures,
reserves, and other non-recurring items. In connection with any acquisition of a
Property by the Owner, the Property Manager will prepare a Budget for such
Property for the remainder of the calendar year.

 

The Company will approve or disapprove each Budget within a reasonable time
after the receipt of same, but not later than thirty (30) days after the
submission thereof to the Company. The Property Manager will make any reasonable
changes to each Budget that are requested by the Company. At such time as the
Company shall request, which in no event shall exceed three (3) requests per
calendar year, the Property Manager shall submit to the Company for its approval
an updated Budget incorporating such changes as shall be necessary to reflect
cost over-runs and the like or other changes occurring subsequent to the prior
Budget during such period. If the Company does not disapprove of such revised
Budget within 30 days after receipt thereof by the Company, such Budget shall be
deemed approved. If the Company shall disapprove of any such Budget, the
Property Manager shall submit a revised Budget, as applicable, within ten (10)
days of receipt of notice of disapproval, and the Company shall have ten (10)
days to provide notice to the Property Manager if it disapproves of any such
further revised Budget.

 

 14 

 

  

The Property Manager shall implement each Budget and use its commercially
reasonable efforts to ensure that the actual cost of operating each Property
shall not exceed the applicable Budget. The Budgets shall constitute an
authorization for the Property Manager to expend necessary monies to manage and
operate the Properties in accordance with the respective Budgets and subject to
the provisions of this Property Management Agreement until subsequent Budgets
are approved. The approval of non-recurring costs and capital improvements in a
Budget shall constitute an authorization for the Property Manager to collect
bids for the expenditure and present a final recommendation to the Company for
expenditure of monies to implement such items called for in such Budget.

 

The Property Manager shall provide supporting information reasonably requested
by the Company in connection with their review of any Budget submitted by the
Property Manager for its review.

 

Without affecting any other limitation imposed by this Property Management
Agreement and except as may be expressly provided to the contrary elsewhere in
this Property Management Agreement, the Property Manager shall secure the prior
written approval of the Company prior to incurring any liability or obligation
for any item in excess of $10,000 that is not reflected on the applicable Budget
approved in writing by the Company.

 

4.4           Audit. At its option, the Company may at any time upon five (5)
business days’ advance written notice to the Property Manager, cause the books
and financial operations of any Property to be audited by an auditor to be
selected by the Company including the internal auditing staff of the Company or
any of its Affiliates. The Property Manager agrees to cooperate with such
auditor and to make any of its facilities located at such Property or the
Property Manager’s office available to such auditor. Any adjustments in amounts
due and owing by either the Company or the Property Manager shall be paid
promptly but no later than fifteen (15) days following receipt of the audit. The
audit shall be at the Owner’s expense.

 

ARTICLE 5
EXPENSES AND COMPENSATION

 

5.1           Payment of Expenses. Notwithstanding any contrary provision of
this Property Management Agreement, the Property Manager shall be obligated to
make payments required under this Property Management Agreement only to the
extent of funds derived from the Properties or provided by the Owner. The
Property Manager shall reimburse itself from funds derived from the Properties
for all expenses properly incurred by the Property Manager under this Property
Management Agreement which are either set forth in the applicable Budget or
approved by the Company, except to the extent the Property Manager is permitted
to incur such expense without the Company’s approval in accordance with this
Property Management Agreement. All expenses related specifically to the
operation and maintenance of the Properties will be billed to the respective
Properties. These expenses shall include, but not be limited to:

 

 15 

 

  

(1)         documented postage (mailing of rental statements, late notices;
legal correspondence; general correspondence to tenants, vendors, etc.);

 

(2)         mileage incurred by the Property Manager, director of property
management or other personnel of the Property Manager for travel to/from a
Property and all other mileage specifically related to the operation of the
Properties; specific backup will be provided. Mileage to be charged at the
then-current rate pursuant to Internal Revenue Service (IRS) guidelines;

 

(3)         documented copies (for mass tenant mailings, copying required upon
sale or other legal matters and extensive tenant or lease issues);

 

(4)         a proportionate share of after-hours emergency phone service which
is charged to the common area maintenance and billed to tenants in accordance
with each tenant’s specific lease language;

 

(5)         preparation, printing and distribution of leasing brochures and site
plans for the Properties;

 

(6)         a proportionate share of office equipment and supplies located at
the on-site or management field office should one be established and used for
the benefit of the Properties; and

 

(7)         compensation and benefits of property management, accounting, lease
administration, executive and supervisory personnel of the Property Manager.

 

Expenses which will be paid by the Property Manager and not billed to the
Properties or the Owner shall include, but may not be limited to:

 

(1)         office furniture, phone systems and monthly bills, fixtures, space
rental, etc. incurred by the Property Manager in its corporate offices and/or
general management offices; and

 

(2)         compensation and all expenses applicable to time spent on matters
other than the Properties.

 

The Company may, at its sole discretion, expressly approve in writing the
payment or reimbursement to the Property Manager of any specific expense
otherwise excluded or excepted above; and, unless expressly stated to the
contrary in such written approval, such approval shall apply only to the
specific expense itemized and/or up to the amount specified in such approval.

 

 16 

 

  

5.2           Expenditure Authorization.

 

A.           Utilities. The Property Manager shall pay from the applicable
Operating Account the actual amount incurred for utilities each month for each
Property without the Company’s further consent or signature on such check or
withdrawal, notwithstanding that a lesser amount therefor may have been
projected or allocated in the Budget for such Property approved by the Company.

 

B.           Expenses per Budget. With respect to each Property, to the extent
set forth in the most recent Budget for such Property approved by the Company,
and if requested by the Company, the Property Manager will make all payments for
debt service on mortgages secured by such Property, for taxes and/or for the
applicable Owner Subsidiary’s insurance. In addition, with respect to each
Property, to the extent set forth in the most recent Budget for such Property
approved by the Company and without further consent of the Company, the Property
Manager shall pay each and every expense properly incurred in the ordinary
course of managing the Properties during the calendar year covered by the
Budget; provided, that, if such expenses exceed the Budget for such Property
approved by the Company by more than ten percent (10%) during the calendar year
covered by the Budget (each, an “Overrun”), the Company may elect to terminate
this Property Management Agreement solely with respect to such Property, it
being understood, that, such termination shall constitute the Company’s sole
remedy with respect to such Overrun and such Overrun shall not be deemed a
breach of this Property Management Agreement, but such termination shall not
prevent liability for any other breach by the Property Manager under this
Property Management Agreement; and provided further, that, the Company shall not
be permitted to so terminate this Property Management Agreement if such Budget
excess (i) was due to amounts incurred for insurance, taxes and/or utilities,
and/or (ii) was caused by or resulted from the following acts: (a) acts of God;
(b) flood, fire or explosion; (c) acts of terror, war, invasion, riot or other
civil unrest; (d) government order or law that becomes effective after the
approval of the Budget and was not known to the Property Manager prior to the
approval of the Budget; (e) actions, embargoes or blockades in effect after the
approval of the Budget; (f) action by any governmental authority that occurs
after the approval of the Budget and was not known to the Property Manager prior
to the approval of the Budget; and (g) national or regional emergency (each of
(a) through (g), a “Force Majeure Event”). If the Property Manager suffers a
Force Majeure Event, it shall give notice to the Company, stating the
anticipated period of time the event is expected to continue and shall use
commercially reasonable efforts to ensure the effects of such Force Majeure
Event are minimized.

 

C.           Emergencies. Notwithstanding the foregoing, if emergency action is
necessary to prevent damage to any Property or danger to persons, the Property
Manager may incur such expenses as are reasonably necessary without the prior
written approval of the Company to protect such Property or persons. The
Property Manager will give prompt telephone and written notice to the Company of
any such emergency repairs for which prior approval is not required.

 

 17 

 

  

5.3           Compensation for Management Services.

 

A.           Management Fee. On or before the last business day of each month,
the Property Manager shall pay itself from the respective Operating Accounts as
compensation for its management services hereunder in an amount (the “Management
Fee”) equal to four percent (4%) of the “Gross Rental Receipts” for such month
(as hereinafter defined). The term “Gross Rental Receipts” as used herein is
defined as all receipts of every kind and nature actually collected from the
operation of the Property, determined on a cash basis, including without
limitation, all fixed rents (including parking rents not excluded below), common
area maintenance reimbursements, tax and insurance reimbursements, percentage
rental payments, utility reimbursements, late fees, vending machine collections,
service charges, rental interruption insurance, and a fifteen percent (15%)
administrative charge for common area expenses (if such an allowable expense is
collected from tenants pursuant to tenant leases), and all other forms of
miscellaneous income actually collected in cash by the Owner Subsidiaries or by
the Property Manager from tenants of the Properties, net forfeited security
deposits, but excluding (i) any income from investment of cash including the
interest on the Operating Account, (ii) security deposits, and any portion of
forfeited security deposits allocable to compensation for loss or damage, (iii)
payments for physical installations or finish-out work, (iv) payments in the
nature of indemnification or compensation for loss, damage or liability
sustained, including but not limited to insurance proceeds and condemnation
awards, (v) all purchase discounts, rental and ad valorem tax refunds or
rebates, (vi) any repair or other such expense reimbursement from individual
tenants, (vii) any sums which, under normal accounting practice, are
attributable to capital, (viii) executive suite expenses, if any (e.g.,
personnel, equipment, etc.) paid by tenants and (ix) such other additional
income the Company and the Property Manager mutually agree to eliminate.

 

B.           Transition Fee. For duties performed by the Property Manager in
reviewing and abstracting an Owner Subsidiary’s leases and contracts, preparing
ledgers, creating a database of such Owner Subsidiary’s tenants and vendors,
establishing Property bank account(s), and similar necessary, preliminary
functions, the Property Manager shall pay itself from the applicable Operating
Account a one-time fee (the “Transition Fee”) in the amount shown on Schedule A
attached hereto and incorporated herein by this reference. The Transition Fee
shall be paid within thirty (30) days after execution of an Investment Property
Management Agreement with respect to a particular Property by all parties
thereto or within thirty (30) days after receipt of all leases and other
documents necessary to perform a full set up of any Property, whichever is
later. The Transition Fee shall be based on the number of tenants with active
leases in such Property, including those tenants whose lease term and/or rental
have not yet commenced, but who have executed leases with the applicable Owner
Subsidiary, as of the Commencement Date of the applicable Investment Property
Management Agreement.

 

C.           Construction Fee. For duties performed by the Property Manager
pursuant to Section 3.2(H) hereof, the Property Manager shall pay itself from
the applicable Operating Account a fee (“Construction Fee”) equal to six percent
(6%) of the construction hard costs. In no event shall the Construction Fee be
less than Five Hundred and No/100 Dollars ($500). Actual costs shall not include
fees paid by the Owner for architectural or engineering services or construction
permits. No fee shall be paid for actual costs of tenant improvements for
services for which the tenant is responsible for payment. The Construction Fee
shall be paid within ten (10) days after completion of tenant’s improvements for
each individual tenant or completion of capital or Property improvement
projects.

 

 18 

 

  

ARTICLE 6
TERM

 

6.1           Term. The initial term of this Property Management Agreement shall
commence on the Effective Date (the “Commencement Date”), shall continue in full
force and effect through October 1, 2018, and shall be automatically renewed for
an unlimited number of successive one (1) year periods thereafter, subject to
earlier termination as hereinafter provided. The term of this Property
Management Agreement may be extended for such additional periods of time as the
parties agree to in writing.

 

6.2           Sale of Properties. This Property Management Agreement shall
automatically terminate, in respect of a Property, upon the consummation of any
sale or other disposition of such Property by the applicable Owner Subsidiary to
any entity not affiliated with the Owner.

 

6.3           Termination Upon Notice. Either the Company or the Property
Manager may terminate this Property Management Agreement upon written notice
delivered to the other party at least sixty (60) days prior to the end of any
term. The effective date of any such termination shall be the last day of the
term in which such notice is given.

 

6.4           Termination for Cause.

 

A.           The Company may terminate this Property Management Agreement at any
time, effective immediately upon written notice to the Property Manager, if (i)
the Property Manager has materially breached this Property Management Agreement;
provided, that (a) the Property Manager does not cure any such material breach
within thirty (30) days of receiving notice of such material breach from the
Company, or (b) if such material breach is not of a nature that can be remedied
within such period, the Property Manager does not diligently take all reasonable
steps to cure such breach or does not cure such breach within sixty (60) days;
(ii) there is fraud, criminal conduct, or willful misconduct by the Property
Manager; (iii) a court of competent jurisdiction enters a decree or order for
relief in respect of the Property Manager in any involuntary case under the
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or appoints a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of the Property Manager or for any
substantial part of any of its property or orders the winding up or liquidation
of the Property Manager’s affairs; or (iv) the Property Manager commences a
voluntary case under any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect, or consents to the entry of an order for relief in
an involuntary case under any such law, or consents to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of the Property Manager or for any
substantial part of any of its property, or makes any general assignment for the
benefit of creditors, or fails generally to pay its debts as they become due.
The Property Manager agrees that if any of the events specified in subsections
(iii) or (iv) above occur, it shall give written notice thereof to the Company
within seven (7) days after the occurrence of such event.

 

 19 

 

  

B.           The Property Manager may terminate this Property Management
Agreement at any time, effective immediately upon written notice to the Company,
if (i) the Company has materially breached this Property Management Agreement;
provided, that (a) the Company does not cure any such material breach within
thirty (30) days of receiving notice of such material breach from the Property
Manager, or (b) if such material breach is not of a nature that can be remedied
within such period, the Company does not diligently take all reasonable steps to
cure such breach or does not cure such breach within sixty (60) days; (ii) there
is fraud, criminal conduct, or willful misconduct by the Company; (iii) a court
of competent jurisdiction enters a decree or order for relief in respect of the
Company in any involuntary case under the applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, or appoints a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
the Company or for any substantial part of any of its property or orders the
winding up or liquidation of the Company’s affairs; or (iv) the Company
commences a voluntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, or consents to the entry of an order for
relief in an involuntary case under any such law, or consents to the appointment
of or taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of the Company or for any substantial part of
any of its property, or makes any general assignment for the benefit of
creditors, or fails generally to pay its debts as they become due. The Company
agrees that if any of the events specified in subsections (iii) or (iv) above
occur, it shall give written notice thereof to the Property Manager within seven
(7) days after the occurrence of such event.

 

C.           For the avoidance of doubt, a material breach of the Amended and
Restated Leasing Agreement by and between the Company and the Property Manager,
dated as of the date hereof, shall be a material breach of this Property
Management Agreement.

 

6.5           Effect of Termination. The termination of this Property Management
Agreement for any reason shall not affect any right, obligation or liability
which has accrued under this Property Management Agreement on or before the
effective date of such termination. Each agreement between the Property Manager
and a Sub-Manager with respect to any of the Property Manager’s duties under
this Property Management Agreement shall terminate immediately upon the
termination of this Property Management Agreement. Upon termination of this
Property Management Agreement for any reason, the Property Manager will
cooperate with the Company in an effort to achieve an efficient transition of
the management of the Properties without detriment to the rights of the Company
or the Owner or to the continued management of the Properties. Without limiting
the foregoing, the Property Manager will, before receiving final payment of any
fees, facilitate the retrieval of or deliver to the Company or to such person or
persons as the Company may direct, all Property Documents, permits, books,
records and accounts, rent rolls, insurance policies, files and other materials
relating to the Properties, including without limitation any bank account
signature cards or other documentation required to transfer sole control over
the Operating Accounts to the applicable Owner Subsidiary or its designate. The
Property Manager shall facilitate the retrieval by the Company or the Company’s
Representative of all personal property of the Company or Owner, whether on the
Properties or elsewhere. Within forty-five (45) days after the termination of
this Property Management Agreement, the Property Manager will deliver a final
accounting to the Company reflecting all income and expenses of the Properties
as of the date of termination.

 

 20 

 

  

ARTICLE 7
REPRESENTATIONS AND WARRANTIES
OF THE PROPERTY MANAGER

 

To induce the Company to enter into this Property Management Agreement, the
Property Manager makes the following representations and warranties, which shall
survive the execution and termination of this Property Management Agreement:

 

7.1           Organization. The Property Manager is duly organized, validly
existing and in good standing under the laws of the state of Delaware. The
Property Manager has all power and authority required to execute, deliver and
perform this Property Management Agreement.

 

7.2           Authorization. The execution, delivery and performance of this
Property Management Agreement has been duly authorized by all necessary action
on the part of the Property Manager.

 

7.3           Validity. This Property Management Agreement constitutes a legal,
valid and binding agreement of the Property Manager enforceable against the
Property Manager in accordance with its terms except as limited by bankruptcy,
insolvency, receivership and similar laws of general application.

 

7.4           Licenses. During the entire term of this Property Management
Agreement, the Property Manager shall cause all persons performing licensable
activities to have and to maintain in full force and effect all licenses,
including, without limitation, any real estate broker’s license obtained by the
Property Manager, which the real estate licensing law requires and all permits
necessary to perform its obligations under this Property Management Agreement
and shall pay all taxes, fees or charges imposed on the business engaged in by
the Property Manager hereunder.

 

7.5           Independent Contractor. The Property Manager’s status under this
Property Management Agreement is that of an independent contractor and not as an
agent or employee of the Owner.

 

ARTICLE 8
MISCELLANEOUS

 

8.1           Company’s Rights. Nothing in this Property Management Agreement
shall be deemed to limit the Company’s right to do anything regarding any
Property which an owner of such Property would otherwise be entitled to do,
including but not limited to the right to enter upon such Property, to inspect
such Property, to perform any repair or maintenance thereof, and to do anything
required of the Property Manager hereunder if the Property Manager fails to do
so in a timely manner.

 

 21 

 

  

8.2           Company’s Representative. The Company may designate one (1)
representative to serve as the Company’s representative in all dealings with the
Property Manager hereunder (the “Company’s Representative”). Whenever the
approval or consent or other action of the Company is called for hereunder, such
approval, consent or action shall be processed through the Company’s
Representative unless the Company notifies the Property Manager otherwise in
writing. The Company’s Representative may be changed at the discretion of the
Company, at any time, by writing delivered to the Property Manager. Except as
may be expressly provided to the contrary elsewhere in this Property Management
Agreement, whenever the approval or consent or other action of the Company is
called for under this Property Management Agreement, if the Property Manager
requests such approval, consent or other action of the Company’s Representative
and does not receive a response from the Company’s Representative within five
(5) business days after making such request, the Property Manager shall make a
second request for approval or consent or other action of the Company’s
Representative specifying that unless a response is received within two (2) days
after making such request, the request shall be deemed approved by the Company.

 

8.3           No Personal Liability. THE PROPERTY MANAGER’S DIRECTORS,
SHAREHOLDERS, OFFICERS, EMPLOYEES, AGENTS AND REPRESENTATIVES SHALL NOT BE
PERSONALLY LIABLE FOR ANYTHING RELATED TO THIS PROPERTY MANAGEMENT AGREEMENT.
THE COMPANY, ITS DIRECTORS, SHAREHOLDERS, OFFICERS, EMPLOYEES, AGENTS AND
REPRESENTATIVES, SHALL NOT BE PERSONALLY LIABLE FOR ANYTHING RELATED TO THIS
PROPERTY MANAGEMENT AGREEMENT.

 

8.4           Nature of Relationship. The Property Manager shall be responsible
for all of its employees, the supervision of all persons performing services
regarding the Properties, and for determining the manner of performance of all
services for which the Property Manager is responsible hereunder. The Property
Manager is an independent contractor and not an agent or employee of the Company
or the Owner. Nothing in this Property Management Agreement, nor any acts of the
parties hereto, shall be deemed or construed by the parties hereto, or either of
them, or any third party, to create the relationship of principal and agent,
employer and employee, or a partnership or joint venture, between or among the
Owner, the Company and the Property Manager.

 

8.5           No Third Party Beneficiaries. Neither this Property Management
Agreement nor any part thereof nor any service, relationship or other matter
alluded to herein shall inure to the benefit of any third party, to any trustee
in bankruptcy, to any assignee for the benefit of creditors, to any receiver by
reason of insolvency, to any other fiduciary or officer representing a
bankruptcy or insolvent estate of either party, or to the creditors or claimants
of such an estate. Without limiting the generality of the foregoing sentence, it
is specifically understood and agreed that insolvency or bankruptcy of either an
Owner Subsidiary or the Company, on the one hand or the Property Manager on the
other hand, shall at the option of the other void all rights of such insolvent
or bankrupt party hereunder (or so many of such rights as the other party shall
elect to void).

 

 22 

 

  

8.6           Notices. Except as provided in Section 5.2(c) as to emergencies,
all notices and communications required or permitted hereunder shall be in
writing and shall be personally delivered or sent by registered or certified
mail, return receipt requested, addressed as follows:

 

If mailed or personally
delivered to an Owner
and/or the Company: American Finance Trust, Inc.
405 Park Avenue
New York, New York 10022
Telephone: (212) 415-6500
Facsimile: (212) 421-5799
Attention: Mr. William Kahane, President   Mr. Jesse Galloway, Esq.     With a
copy mailed to: Proskauer Rose LLP
Eleven Times Square
New York, NY 10036
Attention: Mr. Peter M. Fass, Esq.   Mr. Steven Fishman, Esq.     If mailed or
personally
delivered to the Property Manager: American Finance Properties, LLC
405 Park Avenue
New York, New York 10022
Telephone: (212) 415-6500
Facsimile: (212) 421-5799
Attention: Mr. William Kahane                   Mr. Jesse Galloway, Esq.    
With a copy mailed to: Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019
Attention: Mr. Jeffrey D. Marell, Esq.               With a copy mailed to:
Lincoln Retail REIT Services, LLC
2000 McKinney Avenue, Suite 1000
Dallas, Texas 75201
Attention: Mr. Robert Dozier   Mr. Gregory Courtwright

 

or to such address as either party may from time to time specify by written
notice to the other. Notices shall be deemed to be received and, therefore,
effective on the earlier of the date of delivery or, the third (3rd) day after
the date the notice is mailed.

 

8.7           Amendments. This Property Management Agreement may not be amended
except by further agreement in writing executed by each party to be bound
thereby.

 

 23 

 

  

8.8           Exhibits. All exhibits or addenda to this Property Management
Agreement are intended to be attached to this Property Management Agreement and,
whether or not so attached, are incorporated herein by reference as if set forth
in full.

 

8.9           Laws. The term “laws” as used in this Property Management
Agreement means all applicable constitutional provisions, statutes, ordinances,
codes and rules and regulations of any governmental body having jurisdiction
over any Property, the parties or this Property Management Agreement.

 

8.10        No Implied Waivers. No failure or delay by either party in
exercising any right or remedy under this Property Management Agreement and no
course of dealing between the parties shall operate as a waiver of any such
right or remedy nor shall any single or partial exercise of any right or remedy
by either party under this Property Management Agreement preclude any other or
further exercise of such right or remedy. The rights and remedies available to
the parties are cumulative and not exclusive of any other rights and remedies
provided by law or equity.

 

8.11         Severability. Whenever possible each provision of this Property
Management Agreement shall be interpreted in such manner as to be effective and
valid under all applicable laws. However, if any provision of this Property
Management Agreement is invalid under any applicable law, such provision shall
be ineffective only to the extent of such invalidity without invalidating the
remaining provisions of this Property Management Agreement and, to the fullest
extent possible, this instrument shall be interpreted so as to give effect to
the stated written intent of the parties.

 

8.12         Governing Law. This Property Management Agreement shall be governed
by and construed in accordance with the laws of the State of New York, without
regard to the principles of conflicts of law thereof.

 

8.13        Benefit and Assignment. This Property Management Agreement shall be
binding upon the Company and the Property Manager and their respective
successors and assigns and shall inure to the benefit of the Company, its
successors and assigns. Except as provided in Section 2.1 of this Property
Management Agreement, the Property Manager may not assign or transfer any of its
rights or obligations under this Property Management Agreement to a third party
without the prior written consent of the Owner and the approval of a majority of
independent directors of the Company and any such assignment without the prior
written consent of the Owner and the approval of a majority of independent
directors of the Company shall be void and of no effect.

 

8.14        Effectiveness of Property Management Agreement. This Property
Management Agreement shall not become effective for any purpose until the
Effective Time, and prior to the Effective Time, the Original Property
Management Agreement shall remain in full force and effect; and in the event
that Closing under the Merger Agreement does not occur or the Merger Agreement
is terminated in accordance with its terms, then this Property Management
Agreement shall not take effect and the Original Property Management Agreement
shall continue in full force and effect.

 

 24 

 

  

8.15         Headings. The captions and headings in this Property Management
Agreement are for convenience only and do not limit or amplify any provision of
this Property Management Agreement.

 

8.16         Counterparts. This Property Management Agreement may be executed in
any number of counterparts and each shall be considered an original and together
they shall constitute one Agreement.

 

8.17         Entire Agreement. This Property Management Agreement sets forth the
entire Agreement and understanding between the parties regarding the subject
matter of this Property Management Agreement and supersedes all prior agreements
and understandings.

 

Signature page follows on next page.

 

 25 

 

 

IN WITNESS WHEREOF, the parties have executed this Property Management Agreement
as of the date first above written.

 

  AMERICAN FINANCE PROPERTIES, LLC       By: American Realty Capital Trust V
Special Limited Partner, LLC     Its Sole Member         By: AR Global
Investments, LLC     Its Sole Member         By: /s/ Jesse C. Galloway    
Name:   Jesse C. Galloway     Title: Authorized Signatory       AMERICAN FINANCE
TRUST, INC.       By: /s/ Edward M. Weil, Jr.     Name: Edward M. Weil, Jr.    
Title: Chief Executive Officer

 

 

 

 

SCHEDULE A
Transition Fee

 

Pursuant to Paragraph 5.3B

Number of
Tenants  0-9   10-17   18-24   25 or more  Fee  $1,000   $1,500   $2,000  
$2,500 

 

 

 

 

